DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2020 has been entered.

Response to Amendment
Applicant’s response, filed 28 October 2020, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the rejection of claim 8 under 35 U.S.C. § 112 (b) / (pre-AIA ), second paragraph, of the previous Office action, the amended language has overcome the respective rejection, and the rejection has been withdrawn.
Amendments to the independent claims 9 and 18 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 28 October 2020 have been fully considered but they are not persuasive. An Examiner’s response to the arguments was provided in the Advisory action, dated 16 November 2020, and relevant responses in view of the current presented claims are reproduced below. 
In response to Applicant’s remarks on p. 8-11 of Applicant’s reply, that the combined teachings of Hu and Ojha fail to teach the limitations of the previously presented claims 1 and 9, and the combined teachings Hu with Blaffert fails to teach the limitation of the previously presented claim 18, the Examiner respectfully disagrees. 
Examiner notes that the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. See MPEP 2143. Examiner’s citation of In re Keller is to emphasize that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Applicant’s remarks on p. 8 refer to the MPEP 2143 I. A., which provides discussion for the “combining prior art elements according to known methods to yield predictable results” rationale, suggested by the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
While the “combining prior art elements according to known methods to yield predictable results” rationale is one of the exemplified rationales that may support a conclusion of obviousness, the KSR rationale of a “use of known technique to improve similar devices (methods, or products) in the same way”. The respective analyses for combining the teachings of Hu with Ojha and Hu with Blaffert with respect to the “use of known technique to improve similar devices (methods, or products) in the same way” rationale are explicitly recited in the respective rejections of claims 1 and 18, respectively. Claim 9 relies upon a similar rationale as claim 1.

In regards to Applicant’s remarks on p. 9 of Applicant’s reply, that the combined teachings of Hu with Ojha fail to suggest masking the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interest (ROIs) that are outside of the MR FOV, the Examiner respectfully disagrees.
Hu teaches identifying truncated portions of the MR data that may occur due to small MR field of view by analyzing the attenuation map generated from acquired MR data (see Hu p. 5, ln. 30- p. 6, ln. 5). Ojha is relied upon to teach a technique of masking PET image data with the MR field of view and truncation cluster locations corresponding to identified truncation areas of each MR slice, are located in the masked PET image, which the truncated clusters correspond to the truncation areas outside the field of view of the MR data (see Ojha sect. II. D. MR Image truncation compensation, Fig. 4, and Fig. 5). One of ordinary skill in the art could have applied Ojha’s techniques to identify the truncated regions of the MR data in a masked PET image to the teachings of Hu to identify the truncated portions of the MR data.

Thus, the combination of Hu and Ojha would suggest that the masking of a PET image with the MR field of view to generate a masked PET image which includes the truncated areas outside of the MR field of view, and provides a teaching for the BRI of masking the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interest (ROIs) that are outside of the MR FOV.

In regards to Applicant’s remarks on p. 9-10 of Applicant’s reply, that Hu does not suggest classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI, the Examiner respectfully disagrees.
Hu teaches using a contour corresponding to the anatomical location or position of the truncated MR data to make inference regarding the type and/or characteristics of tissue near the contour (see Hu p. 5, ln. 30-p. 6, ln. 10). The combined teachings of Hu and Ojha would suggest that the truncated portions of the MR data are identified corresponding to the masked PET image, which identifies areas as corresponding to truncation clusters outside the MR FOV. Hu’s teaching of using the contours corresponding to the anatomical location or position of the truncated MR data for inferring the type and/or characteristics of tissue near the contour would suggest the BRI of classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI. 

Thus, the teachings of Hu are regarded to provide a teaching of the BRI for classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI.

In response to Applicant’s arguments on p. 10-11 of Applicant’s reply, that the combined teachings of Hu and Blaffert fail to teach identify an anatomical structure in the truncated regions of the masked PET image, of the previously presented claim 18, the Examiner respectfully disagrees.
As noted above, Hu teaches identifying truncated portions of the MR data that may occur due to small MR field of view by analyzing the attenuation map generated from acquired MR data (see Hu p. 5, ln. 30- p. 6, ln. 5).
Blaffert teaches masking a PET image with the MR FOV, which is a smaller volume compared to the PET image, to generate a masked PET image, which identifies the regions that are truncated from the smaller FOV of the MR image, and that the PET tissue labels (reading upon the BRI of anatomical structures) are identified in the truncated regions of the masked PET image (see Blaffert sect. 2.1. Processing pipeline for truncation compensation and Fig. 10e). One of ordinary skill in the art could have applied Blaffert’s techniques to identify the truncated regions of the MR data to the teachings of Hu, and identify the corresponding tissue type for performing the truncation compensation process. 
Blaffert’s teaching for a masked PET image, masked with the MR field of view, with the PET tissues labeled would suggest the BRI of identifying an anatomical structure in at least one of the 
In regards to Applicant’s remarks in which the reference teachings are applied to features not recited in claim 18, the Examiner notes that the references are relied upon to suggest an embodiment, where the anatomical structures (e.g. tissue labels) are identified before a masking step and continue to be identified in the masked image, which would suggest the BRI of the recited claim limitations, as the reference teachings would suggest that equivalent anatomical structures are identified in truncated regions of a masked image and that the claim is recited to be inclusive or open-ended and does not exclude additional or unrecited elements or method steps which would limit the interpretation of the claims. 
Thus, the combination of Hu, Blaffert, and Valadez are regarded to provide a teaching of the BRI of the limitations of previously presented claim 18.

Applicant’s remaining arguments with respect to amended subject matter of claims 9 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2009/138898), herein Hu, in view of Hu and Ojha et al. (“MR-Based Attenuation Correction for a Whole-body Sequential PET/MR System”), herein Ojha, and Ambwani et al. (US 2014/0185893), herein Ambwani. 
Regarding claim 1, Hu discloses a truncation compensation system, comprising: 
a PET image memory configured to store a volume of PET imaging data for a PET imaging volume (see Hu p. 2, ln. 8-15, where an anatomical imaging system includes a memory that stores truncated anatomical image acquired during a scan of a subject and positron emission tomography (PET) data acquired during a PET scan of the subject); 
a MR image memory configured to store a volume of MR imaging data having a MR field of vision (FOV) (see Hu p. 2, ln. 8-15, where an anatomical imaging system includes a memory that stores truncated anatomical image acquired during a scan of a subject; and see Hu p. 5, ln. 30 – p. 6, ln. 5, where MR data is suggested to be the truncated anatomical image data stored in memory); 
one or more processors (see Hu p. 4,ln. 5-15, where a processor is taught to generate, analyze, and/or execute algorithms for reconstructing, correcting, or compensating PET data) configured to: 
	generate an image of one or more truncated regions of interest (ROIs) that are outside of the MR FOV (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of CT or MR data are identified, such as may occur  due to attenuation, small CT or MR field of view, etc.); 
classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI (see Hu p. 5, ln. 28 – p. 6, ln. 9, where a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour); and 
compensate for truncation in the truncated ROls based on the classified anatomical structure in the PET image that is outside the MR FOV to generate compensated ROls (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour); and 
merge the compensated ROls with the MR imaging data to form a compensated MR map (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour, and the compensated truncated areas result in the corrected MR attenuation map).
Hu does not explicitly disclose masking the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interest (ROls) that are outside of the MR FOV.
Ojha teaches in a related and pertinent MR-based attenuation correction (AC) for a sequential PET/MR System (see Ojha sect. I. Introduction), where MR images are segmented to distinguish different biological classes of air, lungs, soft tissue, and bone (see Ojha sect. II. C. MR image segmentation), a PET emission image is used to derive a body contour and then backfilled with an MR-truncated volume with soft tissue attenuation coefficients which a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified (see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation), and pre-generated map templates are added to an attenuation correction map derived from MR segmentation (see Ojha sect. II. E. Correction for patient table, RF coils and accessories)
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ojha to the truncation compensation system of Hu to identify the truncated region of the MR data and identify the tissue types in the PET and MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu teaches a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on anatomical location or position of the truncated MR data; Ojha teaches in a “comparable” truncation compensation process, known techniques of segmenting an MR image into different biological classes of air, lungs, soft tissue, and bone, masking PET data with truncated MR data to identify the truncated regions, and using pre-generated map templates to be incorporated into an AC map; and one of ordinary skill in the art could have applied Ojha’s techniques to identify the truncated regions of the MR data corresponding to truncated regions of the masked PET image and identify the corresponding tissue types for the truncated regions to perform the truncation compensation process described by Hu.	
Although Hu teaches that the truncated portions of CT or MR data may occur due to attenuation or small CT or MR field of view (see Hu p. 5, ln. 30-p. 6, ln. 5), and Ojha teaches that a truncation of a patient body due to the smaller FOV of the MR scanner in PET/MR scanners compared to conventional CTs from PET/CT scanners (see Ojha sect. II. D. MR image truncation compensation), Hu and Ojha do not explicitly disclose that the MR FOV is smaller than the PET imaging volume. 
Ambwani teaches in a related and pertinent system for a PET/MR system for performing attenuation correction (see Ambwani Abstract), where the MR has a limited effective FOV compared to PET, and the resulting images are typically truncated (see Ambwani [0005]).


Regarding claim 2, please see the above rejection of claim 1. Hu, Ojha, and Ambwani disclose the system according to claim 1, wherein the one or more processors are further configured to: 
classify a plurality of anatomical structures in the masked PET image (see Hu p. 5, ln. 28 – p. 6, ln. 10, where inferences can be made regarding the type and/or characteristics of tissue near the contour of the identified truncated  portions of the CT or MR data; see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation, where a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified; and see Ojha sect. II. C. MR image segmentation, where MR images are segmented to distinguish different biological classes; suggesting classifying biological classes in the truncation regions identified from the masked image).

Regarding claim 3, please see the above rejection of claim 1. Hu, Ojha, and Ambwani disclose the system according to claim 1, wherein the one or more processors are further configured to: 
(see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of CT or MR data are identified, as may occur due to attenuation, small CT or MR Field of view, and are compensated using a contour corresponding to the anatomical location or position of the truncated CT or MR data as a guide; see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation, where a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified).

Regarding claim 5, please see the above rejection of claim 1. Hu, Ojha, and Ambwani disclose the system according to claim 1, wherein the one or more processors are further configured to: 
compensate for truncation in the truncated ROI of the MR imaging data using a classification specific truncation compensation for each truncated ROI (see Hu p. 5, ln. 28 – p. 6, ln. 10, where inferences can be made regarding the type and/or characteristics of tissue near the contour of the identified truncated portions of the CT or MR data; see Ojha Figs. 3-5, and sect. II. D. MR image truncation compensation, where a truncation area was defined for each MR image slice of an image volume and the non-attenuation corrected PET image is masked with the MR field of view and truncation cluster locations are identified; suggesting classifying biological classes in the truncation regions identified from the masked image).

Regarding claim 8, please see the above rejection of claim 1. Hu, Ojha, and Ambwani disclose the system according to claim 1, wherein the one or more processors are further configured to: 
analyze missing voxels in the compensated MR map across three-dimensions to estimate the missing voxels (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and inferences can be made regarding the type and/or characteristics of tissue near a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where the contour delineates a surface or boundary of the volume of interest; see Hu p. 6, ln. 30- p. 7, ln. 5, where a look up table or memory stores untruncated nominal attenuation images of patients and corresponding image slice to the image slice being corrected is retrieved; see Ojha sect. II. D. MR image truncation compensation, where the truncation compensation is performed on image volumes; thus the suggested inference in the compensated MR map is understood to be performed in three dimensions); and 
correct the compensated MR map with the estimated voxels (see Hu p. 5, ln. 28 – p. 6, ln. 9, where identified truncated portions of MR data compensated using inferences made regarding the type and/or characteristics of tissue near the contour result in the corrected MR attenuation map; see Hu p. 6, ln. 30- p. 7, ln. 5, where a look up table or memory stores untruncated nominal attenuation images of patients and corresponding image slice to the image slice being corrected is retrieved; and see Ojha sect. II. E. Correction for patient table, RF coils and accessories, pre-generated map templates are added to an attenuation correction map derived from MR segmentation).

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, and Ambwani as applied to claim 1 above, and further in view of Salomon et al. (US 2011/0007958), herein Salomon, Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez, and DeBattista (US 9,256,780, effectively filed 22 September 2014).
Regarding claim, Hu, Ojha, and Ambwani disclose a non-transitory computer readable medium carrying instructions for controlling a processor to perform a method for compensating truncated MR images (see Hu p. 4, ln. 5-15, where a workstation comprises processor, coupled to memory, taught to generate, analyze, and/or execute algorithms for reconstructing, correcting, or compensating PET data), the method including: 
(see Ojha sect. II. D. MR image truncation compensation and Fig. 3-5, where a PET emission image is used to derive a body contour and then backfilled with an MR-truncated volume with soft tissue attenuation coefficients which a truncation area was defined for each MR image slice of an image volume, which a non-attenuation corrected PET image is masked with the MR field of view and the truncation cluster locations are identified, and that truncation of a patient body occurs due to the smaller FOV of the MR scanner in PET/MR scanners compared to conventional CTs from PET/CT scanners; see Hu p. 5, ln. 30- p. 6, ln. 5, where truncated portions of CT or MR data may occur due to attenuation or small CT or MR field of view; see Ambwani [0005], where the MR has a limited effective FOV compared to PET, and the resulting images are typically truncated); 
classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV (see Hu p. 5, ln. 28 – p. 6, ln. 9, where a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour; see Ojha sect. II. C. MR image segmentation, where MR images are segmented to distinguish different biological classes of air, lungs, soft tissue, and bone); 
compensating for truncation in the truncated ROIs based on the classified anatomical structure in the masked PET image that is outside the MR FOV to generate compensated ROIs (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour; see Ojha sect. II. E. Correction for patient table, RF coils and accessories, where pre-generated map templates are added to an attenuation correction map derived from the MR segmentation).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Hu, Ojha, and Ambwani are similar, mutatis mutandis. 
Hu, Ojha, and Ambwani do not explicitly disclose classifying an orientation of each classified anatomical structure; and that the compensating for truncation in the truncated ROIs to generate compensated ROIs use anatomical image models of the classified anatomical structures.
Salomon teaches in a related and pertinent method and apparatus for image reconstruction corrected for attenuation (see Salomon Abstract), where organ shape models are used to estimate organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image (see Salomon [0023]-[0025]), and each type of body region is assigned a corresponding attenuation coefficient, which is compiled and used to create an attenuation map estimate (see Salomon [0026]-[0028]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Salomon to the truncation compensation system of Hu, Ojha, and Ambwani such that Salomon’s technique of using organ shape models are used to define corresponding body regions of the truncated portions of the CT or MR data of Hu, Ojha, and Ambwani based on estimated location, size, orientation and shape of organs from the reconstructed image data and assign corresponding attenuation coefficients in generating a corrected attenuation map. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Ojha, and Ambwani teach a base system for truncation compensation which stores PET and truncated MR data to perform truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET 
Hu, Ojha, Ambwani, and Salomon do not explicitly disclose that the anatomical image models of the classified anatomical structures are oriented to match the respective classified orientations. 
Valadez teaches in a related and pertinent method for aligning an anatomical region of a first image dataset with an articulated model derived from a second image dataset (see Valadez Abstract, [0030]; and see Valadez [0027], where data from any type of imaging modality including MRI, PET, MR-PET images may be used), where one or more landmarks are identified in one or more anatomical regions of the image data (see Valadez [0048]), an anatomical region from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks (see Valadez [0050]), and a first region of interest (ROI) extracted from the section image of the articulated model is non-rigidly registered with a second ROI extracted from the aligned anatomical region, adapting the shape of the first ROI to the shape of the second ROI (see Valadez [0051]-[0052]). 

Although, Salomon suggests the estimation of location, size, orientation and shape of organs from reconstructed images for generating an estimate of the entire body region (see Salomon [0024]); 
DeBattista teaches in a related and pertinent method for detecting body segmentations and determining the orientation of the components representing body regions (see DeBattista Abstract and col. 5, ln. 30-35), where orientation of the extracted component regions are classified as belonging to a number of distinct orientation regions, including vertical region or horizontal regions (see DeBattista col. 6,ln. 50 - col. 7, 45). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply DeBattista’s techniques for determining the orientation of an extracted body region to the combined teachings of Hu, Ojha, Ambwani, Salomon, and Valadez for performing the estimation of the orientation of organs identified in the reconstructed image data used to generate a corrected attenuation map. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Ojha, Ambwani, Salomon, and Valadez teach a base system for truncation compensation which performs truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated MR data by scaling, orienting, and filling the truncated MR data with a corresponding organ shape model based on the estimated location, size, orientation and shape of organs from an initial reconstructed image. DeBattista teaches a known technique for determining the orientation of an identified body region, where the orientation of the extracted body regions are classified as belonging to a number of distinct orientation regions, including vertical region or horizontal regions. One of ordinary skill in the art would have recognized that by applying DeBattista’s known technique for determining the orientation of an identified body region to estimate the orientation of estimated organ regions of the reconstructed image of a patient as suggested by Hu, Ojha, Ambwani, Salomon, and Valadez, would 

Regarding claim 10, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Regarding claim 12, please see the above rejection of claim 9. Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista disclose the non-transitory computer readable medium according to claim 9, wherein the classifying includes: 
classifying a type of truncation based on structure and characteristics for each truncated ROI (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide).

Regarding claim 13, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 15, please see the above rejection of claim 9. Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista disclose the non-transitory computer readable medium according to claim 9, including: 
merging the compensated ROls with the MR imaging data to form a compensated MR map (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour, and the compensated truncated areas result in the corrected MR attenuation map; and see Ojha sect. II. E. Correction for patient table, RF coils and accessories, where pre-generated map templates are added to an attenuation correction map derived from MR segmentation).

Regarding claim 16, see above rejection for claim 9. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 8. Please see above claim 8 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, and Ambwani as applied to claim 1, and Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista as applied to claim 9 above, and further in view of Blaffert et al. (“Comparison of threshold-based and watershed-based segmentation for the truncation compensation of PET/MR images”), herein Blaffert.
Regarding claim 6, please see the above rejection of claim 1. Hu, Ojha, and Ambwani do not explicitly disclose the system according to claim 1, wherein the one or more processors are further configured to: 
compensate for truncation in a truncated ROI with a watershed algorithm.
(see Blaffert Abstract), where the volume of the PET imaging data is masked with the volume of the MR imaging data to generate a masked image of truncated regions of interest (ROls) to perform truncation compensation (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the PET map located inside the MR reconstruction FOV is masked); and a watershed algorithm is used to detect distinct regions used to perform the compensation (see Blaffert sect. 2.4 Segmentation on gradient images with Watershed algorithm).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Blaffert to the truncation compensation system of Hu, Ojha, and Ambwani to identify distinct regions of the MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu, Ojha, and Ambwani teach a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on anatomical location or position of the truncated MR data; Blaffert teaches in a “comparable” truncation compensation process, a known technique of using a watershed algorithm for detecting distinct regions used to perform the compensation; and one of ordinary skill in the art could have applied Blaffert’s techniques to identify the truncated regions of the MR data perform the truncation compensation process.

Regarding claim 14, please see the above rejection of claim 9. Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista do not explicitly disclose the non-transitory computer readable medium according to claim 9, wherein the compensating includes: 
compensating for truncation in a truncated ROI with a watershed algorithm.
Blaffert teaches in a related and pertinent truncation compensation of PET/MR images (see Blaffert Abstract), where the volume of the PET imaging data is masked with the volume of the MR (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the PET map located inside the MR reconstruction FOV is masked); and a watershed algorithm is used to detect distinct regions used to perform the compensation (see Blaffert sect. 2.4 Segmentation on gradient images with Watershed algorithm).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Blaffert to the truncation compensation system of Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista to identify distinct regions of the MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista teach a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on estimated location, size, orientation and shape of organs from the truncated MR data; Blaffert teaches in a “comparable” truncation compensation process, a known technique of using a watershed algorithm for detecting distinct regions used to perform the compensation; and one of ordinary skill in the art could have applied Blaffert’s techniques to identify the truncated regions of the MR data perform the truncation compensation process.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2009/138898), herein Hu, in view of Blaffert et al. (“Comparison of threshold-based and watershed-based segmentation for the truncation compensation of PET/MR images”), herein Blaffert, Salomon et al. (US 2011/0007958), herein Salomon, Fenchel et al. (US 2011/0080168), herein Fenchel, Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez, and DeBattista (US 9,256,780, effectively filed 22 September 2014).

a processor (see Hu p. 4, ln. 5-15, where a processor is taught to generate, analyze, and/or execute algorithms for reconstructing, correcting, or compensating PET data) configured to: 
identify an anatomical structure in an image (see Hu p. 5, ln. 28-p. 6, ln. 9, where truncated portions of CT or MR data are identified, and a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour); 
retrieve an anatomical image model of the identified anatomical structures (see Hu p. 6, ln. 30 –p. 7, ln. 5, where a corresponding image slice to the image slice being corrected is retrieved); 
scale and convert the anatomical image model (see Hu p. 6, ln. 30 - p. 7, ln. 5, where a corresponding image slice to the image slice being corrected is scaled and used to fill the truncated shape); 
combine the scaled and converted anatomical image model with the anatomical image (see Hu p. 6, ln. 30 - p. 7, ln. 5, where a corresponding image slice to the image slice being corrected is scaled and used to fill the truncated shape);  and 
generate an attenuation map from the combined scaled and converted anatomical image model and the anatomical image (see Hu p. 7, ln. 5 – 20, where the truncated shape with synthesized attenuation values can be merged with the corrected attenuation map).
	Hu does not explicitly disclose the processor configured to mask the PET image with a smaller volume anatomical image to generate a masked PET image that includes truncated regions that are truncated in the smaller volume anatomical image; and that the identified anatomical structure is in at least one of the truncated regions of the masked PET image.
(see Blaffert Abstract), where the volume of the PET imaging data is masked with the volume of the MR imaging data to generate a masked image of truncated regions of interest (ROls) (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the PET map located inside the MR reconstruction FOV is masked); and classify the masked image as types of anatomical structures outside the MR FOV (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10e, where the masked PET image shows the tissue labels of the PET tissue map), .
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Blaffert to the truncation compensation system of Hu to identify the truncated region of the MR data and identify the tissue types in the PET and MR data for performing truncation compensation. This modification is rationalized as use of a known technique to improve similar systems in the same way. In this instance, Hu teaches a “base” system for truncation compensation which stores PET and truncated MR data to perform truncation compensation based on anatomical location or position of the truncated MR data; Blaffert teaches in a “comparable” truncation compensation process, a known technique of masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data; and one of ordinary skill in the art could have applied Blaffert’s techniques to identify the truncated regions of the MR data and identify the corresponding tissue type to perform the truncation compensation process.
	Hu and Blaffert do not explicitly disclose classifying an orientation of the identified anatomical structure.
Salomon teaches in a related and pertinent method and apparatus for image reconstruction corrected for attenuation (see Salomon Abstract), where organ shape models are used to estimate organ boundaries, such as bone and skeletal muscles, and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of (see Salomon [0023]-[0025]), and each type of body region is assigned a corresponding attenuation coefficient, which is compiled and used to create an attenuation map estimate (see Salomon [0026]-[0028]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Salomon to the truncation compensation system of Hu and Blaffert such that Salomon’s technique of using organ shape models are used to define corresponding body regions of the truncated portions of the CT or MR data of Hu and Blaffert based on estimated location, size, orientation and shape of organs from the reconstructed image data and assign corresponding attenuation coefficients in generating a corrected attenuation map. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu and Blaffert teach a base system for truncation compensation which stores PET and truncated MR data to perform truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated MR data by scaling and filling the truncated MR data with a corresponding image slice data. Salomon teaches a known technique for generating an attenuation map for correcting reconstructed images, where organ shape models are used to estimate organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image, and a corresponding attenuation coefficient is assigned to each type of body region to create an attenuation map estimate. One of ordinary skill in the art could have applied Salomon’s techniques to estimate organ boundaries using organ shape models for filling truncated MR data and generating a corrected attenuation map with corrected anatomical regions based on the estimated location, size, orientation and shape of organs from an initial reconstructed image, suggesting the classification of the orientation of classified anatomical structures.
(see Blaffert sect. 2.4 Segmentation on gradient images with the Watershed algorithm and Fig. 12), and Salomon teaches that the estimated body regions include bone and skeletal muscles (see Salomon [0024]); Hu, Blaffert, and Salomon do not explicitly disclose that the identified anatomical structure is an arm or hand; and that the retrieved anatomical image model is of the identified arm or hand. 
	Fenchel teaches in a related and pertinent system for correction of truncations in magnetic resonance imaging (see Fenchel Abstract), where the extremities of a patient under examination, such as arms or shoulders, are known to be truncated or cut off in the image when the field of view of an MR system does not cover the whole body of the person under examination (see Fenchel [0069]), and for correction of truncations of the extremities such as the arms, a water cylinder model is used to extrapolate and expand the projection profile (see Fenchel [0093]-[0096]).
	At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Fenchel in view of the combined teachings of Hu, Blaffert, and Salomon, that the truncated regions of the masked pet image may include an arm region and that a model of the arm region may be used to correct for the truncation of arm regions, in which would suggest estimating the location, size, orientation and shape of the arm region. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, the combined teachings of Hu, Blaffert, and Salomon suggest performing truncation compensation in PET/MR image data involving masking the PET image data with the truncated MR data to identify the truncated regions, in which the truncated portions are taught to include the arm regions of the imaged patient’s body, and generating a corrected attenuation map of the body regions using organ shape models and estimated location, size, orientation 
Hu, Blaffert, Salomon, and Fenchel do not explicitly disclose that scaling and converting the anatomical image model includes orienting the anatomical image model to match the orientation of the identified arm or hand. 
	Valadez teaches in a related and pertinent method for aligning an anatomical region of a first image dataset with an articulated model derived from a second image dataset (see Valadez Abstract, [0030]; and see Valadez [0027], where data from any type of imaging modality including MRI, PET, MR-PET images may be used), where one or more landmarks are identified in one or more anatomical regions of the image data (see Valadez [0048]), an anatomical region from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks (see Valadez [0050]), and a first region of interest (ROI) (see Valadez [0051]-[0052]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Valadez to the truncation compensation system of Hu, Blaffert, Salomon, and Fenchel such that Valadez’s technique for aligning an anatomical region with a corresponding articulated model is used to scale and fill the identified truncated arm region with a corresponding anatomical shape model, as taught in Hu, Blaffert, Salomon, and Fenchel, for performing truncation compensation. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Blaffert, Salomon, and Fenchel teaches a base system for truncation compensation which performs truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, including truncated arm regions, and correcting an anatomical location or position of the truncated MR data by generating a corrected attenuation map which estimates the location and orientation of truncated arm regions and scaling and filling the truncated MR data with a corresponding shape model. Valadez teaches a known technique for an anatomical region of a first image dataset with an articulated model derived from a second image dataset, where anatomical regions from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks, and adapting the shape of a first ROI extracted from the articulated model to a second ROI extracted from the aligned anatomical region. One of ordinary skill in the art could have applied Valadez’s techniques to align a corresponding portion of the shape model used to fill the identified truncated arm region of Hu, Blaffert, Salomon, and Fenchel’s reconstructed image slice to be corrected and perform the truncation compensation process, 
Although, Salomon suggests the estimation of location, size, orientation and shape of organs from reconstructed images for generating an estimate of the entire body region (see Salomon [0024]); Hu, Blaffert, Salomon, Fenchel, and Valadez do not explicitly disclose that the orientation of the identified arm or hand is classified as an up or down or side orientation.
DeBattista teaches in a related and pertinent method for detecting body segmentations and determining the orientation of the components representing body regions (see DeBattista Abstract and col. 5, ln. 30-35), where orientation of the extracted component regions are classified as belonging to a number of distinct orientation regions, including vertical region or horizontal regions (see DeBattista col. 6,ln. 50 - col. 7, 45). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply DeBattista’s techniques for determining the orientation of an extracted body region to the combined teachings of Hu, Blaffert, Salomon, Fenchel, and Valadez for performing the estimation of the orientation of the arm regions identified in the reconstructed image data used to generate a corrected attenuation map. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Blaffert, Salomon, Fenchel, and Valadez teach a base system for truncation compensation which performs truncation compensation involving masking PET data with truncated MR data to identify the truncated regions and identifying and labeling the tissue in the PET and MR data, and correcting an anatomical location or position of the truncated MR data by scaling, orienting, and filling the truncated arm region of the MR data with a corresponding organ shape model based on the estimated location, size, orientation and shape of the arm region from an initial reconstructed image. DeBattista teaches a known technique for determining the orientation of an identified body region, where the orientation of the extracted body 

Regarding claim 19, please see the above rejection of claim 18. Hu, Blaffert, Salomon, Fenchel, Valadez, and DeBattista disclose the system according to claim 18, wherein the processor is further configured to: 
estimate missing voxels in the combined model and anatomical image (see Blaffert sect. 2.1 Processing pipeline for truncation compensation and Fig. 10, where attenuation values of the map are additionally smoothed in order to provide more realistic value transitions; see Blaffert sect. 2.3 Threshold-based segmentation with morphological post processing, which further teaches the technique of using morphological opening and closing to repair rugged or incomplete segmented arm contours and remaining holes or singular areas are removed by a subsequent connected component analysis).


compensate the truncated regions using algorithms specific to the anatomical structure identified as being in the truncated regions (see Hu p. 5, ln. 28 – p. 6, ln. 9, where truncated portions of MR data are identified, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide, where inferences can be made regarding the type and/or characteristics of tissue near the contour).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, and Ambwani as applied to claim 1 above, and further in view of Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez.
Regarding claim 21, please see the above rejection of claim 1. Hu, Ojha, and Ambwani disclose the system according to claim 1, wherein the one or more processors are programmed to: 
classify the one or more truncated ROIs as types of anatomical structures outside the MR FOV (see Ojha Figs 3-5 and sect. II. D. MR image truncation compensation, where truncation cluster locations are identified by the non-attenuation corrected PET image being masked with the MR FOV; see Hu p. 5, ln. 28-p. 6, ln. 9, where truncated portions of CT or MR data are identified, and a contour corresponding to the anatomical location or position of the truncated portions of CT or MR data is used to make inference regarding the type and/or characteristics of tissue near the contour); and
compensate for truncation in the truncated ROIs based on the anatomical structure in the masked image outside the MR FOV to generate compensated ROIs by compensating for truncation in the truncated ROIs by scaling in size and orienting a classification-specific model of the classified anatomical structure in the masked image outside the MR FOV to generate compensated ROIs (see Ojha Figs 3-5 and sect. II. D. MR image truncation compensation, where truncation cluster locations are identified by the non-attenuation corrected PET image being masked with the MR FOV; and see Hu p. 6, ln. 25 – p. 7, ln. 10, where the corresponding image slice to the image slice being corrected is retrieved, scaled in accordance with the patient outline, and the corresponding portion of the scaled nominal image is used to fill the truncated shape). 
Hu, Ojha, and Ambwani do not explicitly disclose that the one or more truncated ROIs outside the MR FOV as orientations of anatomical structures. 
Valadez teaches in a related and pertinent method for aligning an anatomical region of a first image dataset with an articulated model derived from a second image dataset (see Valadez Abstract, [0030]; and see Valadez [0027], where data from any type of imaging modality including MRI, PET, MR-PET images may be used), where one or more landmarks are identified in one or more anatomical regions of the image data (see Valadez [0048]), an anatomical region from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks (see Valadez [0050]), and a first region of interest (ROI) extracted from the section image of the articulated model is non-rigidly registered with a second ROI extracted from the aligned anatomical region, adapting the shape of the first ROI to the shape of the second ROI (see Valadez [0051]-[0052]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Valadez to the truncation compensation system of Hu, Ojha, and Ambwani such that Valadez’s technique for aligning an anatomical region with a corresponding articulated model is used to scale and fill the identified truncated shape with a corresponding image slice, as taught in Hu, for performing truncation compensation. This modification is rationalized as application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Hu, Ojha, and Ambwani teach a base system for truncation compensation which stores PET and truncated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661